Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, as well as the species of nematodes as the pest controlled, in the reply filed on 07/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/08/2021.
Status of Examination
	Claims 1-11 and 13-20 are pending, claims 1-9 are currently withdrawn and claims 10-11 and 13-20 are currently under examination.
	Applicant claims a method of enhancing pesticidal control properties of herbicides by forming a stable emulsion with a vegetable oil, water, a surfactant, such as sodium stearate and lecithin, adding an herbicide and a microbial metabolite thereto and then contacting a plant or plant seed therewith.  The lecithin may be present at 0.5-1.2 wt/vol% of the emulsion and the ratio of water to vegetable oil is 1:1 to 0.5:4.
	 The claims will be given their broadest reasonable interpretation.
Biological Deposits
Claim 13 is rejected under 35 U.S.C 112(a), as containing subject matter which is not described in the specification in such a way as to enable one skilled in the art to which Trichoderma viride strain NRRL 50520.  Because the biological materials are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  It is not apparent if the biological material or source materials are both known and readily available to the public. If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.  
If a deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein. 
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that: 
a). during the pendency of this application, access to the invention will be afforded to the Commissioner upon request; 
b.) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;

d.) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and
e.) the deposit will be replaced if it should ever become inviable. 
            Applicant’s attention is directed to MPEP §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.” The specification should be amended to include this information, however, applicant is cautioned to avoid the entry of new matter into the specification by adding any other information. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 62/479074, 62/479084, 62/479080 and PCT/2018/025590, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 10 was recently amended to require that the method for enhancing activity of herbicides comprises the steps of preparing a stable emulsion consisting of vegetable oil, water, lecithin and surfactant, and then adding to the stable emulsion an herbicide to form an herbicide emulsion mixture wherein the pest and disease control properties of herbicide are enhanced.  None of the provisional applications provide support for enhancing pest and disease control properties of an herbicide by mixing an herbicide with an emulsion.  Furthermore, it is noted that Applicant elected nematode as the pest which was controlled and which was responsible for the disease and the instant claims 18-20 which specify the pest is nematodes and disease is caused by nematodes were amended to depend from claim 10, instead of claim 11 (claim 11 being directed to the addition of a nematicidal microbial metabolite), Thus, the PCT application also does not provide support for enhancing the nematicidal properties of the herbicide by mixing the herbicide with an emulsion.  For purposes of examination, the effective filing date of the instant application will be considered to be 02/13/2020.

Claim Rejections - 35 USC § 112(a)-written descrition
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claim 10 and claims 11 and 13-20 which depend directly or indirectly therefrom are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 was amended to require that pest and disease control properties of herbicide are enhanced by preparing a stable emulsion consisting of a vegetable oil, water, 0.5 to 1.2% weight/volume of lecithin and 1-3 wt% total weight of the emulsion of a surfactant, wherein the ratio of water to vegetable oil is from 1:1 to 0.5:4 in the emulsion and adding to this stable emulsion an herbicide to form an herbicidal mixture.  In light of Applicant’s species election, which requires that the pest is a nematode and disease controlled is caused by a nematode, the original disclosure provides no support for enhanced nematicidal control without a microbial metabolite.  This is further evidenced by previous versions of 18-20, which define the pest as a nematode and a disease to be controlled is caused by a nematode depended from previous claim 11, which requires a microbial metabolite.  Now claims 18-20 depend from claim 10, which does not require a microbial metabolite.  Thus, claims 18-20 in addition to claim 10 also constitute new matter.  Furthermore, claim 11 was amended to require a further step of adding a microbial metabolite to an already formed herbicidal mixture, which changes 
Claim Rejections - 35 USC § 112(a)-enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10 and 13-20 which depend therefrom are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a method of enhancing the nematicidal and disease control properties of a herbicide by adding thereto a microbial metabolite, does not reasonably provide enablement for a method of enhancing pest and disease control properties of a herbicide against every possible pest and disease by combining the herbicide with a stable emulsion.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
            The applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
            Nature of the invention:  The claimed invention is a method of enhancing the pest and disease control properties of a herbicide.  The only method steps required to achieve this result is to prepare a stable emulsion that consists of a vegetable oil, water at 0.5-1.2 wt/vol% of lecithin, and surfactant at 1-3 wt%, wherein the ratio of water to vegetable oil is from 1:1 to 0.5:4 and then adding an herbicide to this emulsion to provide a herbicide emulsion mixture. Neither the pests nor the diseases to be controlled are limited in any way. 
            The state of the prior art and the unpredictability of the art: The research and development of adjuvants, including surfactants encompassed by Applicant’s claims, and delivery systems, including emulsions, for herbicides is vast and on-going.  The aim of the research focuses in part on increasing the effectiveness of these herbicides for controlling unwanted vegetation to ensure abundant, economical production of fruits, vegetables, nuts and grains for the consumer.  As expected, Foy evidences that in a majority of studies conducted which involved 45 different herbicides, 31 weed species and 19 crops, herbicidal activity was increased when adjuvants were added thereto (abstract).   
The enhancement of control of weeds with the addition of an adjuvant to an herbicidal composition is not surprising.  Foy et al., evidences, however, that there are many more pests/diseases besides weeds which impede the abundant and economic production of these important crops (pg 65, col 1, para 1).  Foy et al. evidences that besides there being hundreds of weeds species that impede abundant, safe and economical crop production there are some 1,500 plant disease, more than a million insect species and at least 1,000 species of nematode weeds which are to blame for very significant loses of crops and food derived therefrom (pg 65, col 1, para 1). In terms of control of nematode pests, the prior art typically does not recognize that herbicides act as nematicides.  For example, Dennis et al. evidences that a test of four well known herbicides applied at manufacturer recommended application rates resulted in no change in nematode populations in soil exposed thereto (abstract, pg 5, para 3). 
Thus, it is clear from the teachings of the prior art that the species of pests and diseases that affect plants is enormous and that regarding nematode pests, the art recognizes that herbicides do not typically possess nematicidal properties. As such, one of ordinary skill in the art would recognize that the art surrounding herbicides effecting pests outside of weeds would be unpredictable.
            The relative skill of those in the art: The relative skill of those in the agrochemical formulation development and plant treatment is high, requiring advanced education and training.
           The breadth of the claims: The instant claims are deemed very broad since these claims read on not only enhancing herbicidal properties of herbicides to control weed pests, but include enhancing control of over a million different pests and plant diseases caused thereby.
            The amount of direction or guidance presented, and the presence or absence of working examples: It has been established that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839 166 USPQ 18, 24 (CCPA 1970).  While Applicants have tested a composition that contained trichoderma sp. metabolite against nematodes, there are examples of the claimed emulsion and herbicide alone being used to control a nematode.  Additionally, there are no teachings in the original disclosure on how one of ordinary skill in the art would go about controlling nematodes with a herbicidal emulsion that did not contain the microbial metabolite. 
            The quantity of experimentation necessary: Given that the instant claims encompass enhancing control of over a million different insect and nematode pest species and over a thousand different plant diseases, one skilled in the art would undertake a novel and extensive research program to show that the instant claimed composition and method could indeed enhance pest and disease control properties of herbicides by merely formulating the herbicide into the claimed emulsion, without the microbial metabolite. Furthermore, the specification does not provide guidance as to how one skilled in the art would actually enhance these properties without the microbial metabolite. 
            Genentech, 108 F.3d at 1366, states, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
            Therefore, in view of the Wands factors as discussed above, particularly in view of the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention for a method of enhancing pest and disease control of an herbicide against every pest or plant disease possible, and without the inclusion of a microbial metabolite.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “microbial metabolite, or mixture of microbial metabolites” and later in the claim recites “herbicide microbial mixture”.  Yet, the claim fails to mention inclusion of a whole microbe previously in the claim, creating an incongruency and a question as to whether the claim permits microbial metabolites introduced into the composition by simply adding a whole microbe.  This confusion is further amplified by the fact that claim 13 previously recited “wherein the microbial metabolite is Trichoderma viride strain NRRL 50520”, which was later amended to recited “is obtained from Trichoderma viride…”.  Thus, the claim is indefinite because one of ordinary skill in the art would not have been able to ascertain the true metes and bounds of the claim.  For purposes of examination, the claims will be interpreted to mean that the metabolites may be introduced either in isolated form or through inclusion of the whole microbe which produces the metabolite.   
Claim 13 recites the limitation "the microbial metabolite" in lines 1-2 of the claim.  Claim 13 depends from claim 10, which does not recite “a microbial metabolite”.  Thus, there is insufficient antecedent basis for this limitation in the claim.  Applicant could amend claim 13 to depend from claim 11 which would resolve this issue.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harman et al. (WO 2018/183976 A1) in view of Yang et al. (Journal of Asia-Pacific Entomology, 15 (2012): 647-650).
Applicant Claims
The scope and contents of the claims was discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Harman et al. teach a stable emulsion that can be diluted more than 100-fold in water without phase separation, which consists of water and vegetable oil, such as soy, corn, canola or safflower, in ratio 1:1 to 0.5:4, lecithin, obtained from soy or egg at 0.5 -1.2 wt/v%, and a sodium stearate surfactant from 1-3 wt% of the emulsion before dilution (claims 1-4, 10).  The emulsion may be mixed with an herbicide and may be applied to a plant through spray application, irrigation, liquid in-furrow application or coating of the planting medium with the herbicidal mixture (claims 10 and 14).
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Harmon et al. teach the emulsion/herbicide composition and method of making it as discussed above, but fails to specifically teach that this emulsion can provide enhancement of nematicidal properties and nematode caused disease control properties of the herbicidal composition.  The teachings of Yang et al. help to cure this deficit.
Yang et al. teaches that plant-parasitic nematodes are important crop and tree pathogens (pg 647, col 1, para 1).  Yang et al. studied the microbial metabolite 6-pentyl-2H-pyran-2-one (IE 6-pentyl pyrone as applicant’s claims recite it), which can be isolated from Trichoderma viride (IE obtainable from Trichoderma viride) and found that this metabolite has nematicidal properties, as well as antifungal, plant growth inhibition (IE herbicidal) and insect anti-feeding properties (abstract, pg 647, col 2, para 1; pg 650, col 1, para 1).  Yang et al. teach that use of this metabolite to effectively control nematodes would be highly desirable over chemical fumigants, which can lead to eradication of beneficial organisms and a negative shift in the biological equilibrium leading to an increase in pathogen populations and even more damage in the future (pg 650, col 1, para 2).  
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the microbial metabolite obtainable from Trichoderma viride as taught by Yang et al. in the herbicidal emulsion of Harman because both the herbicide and the microbial metabolite are known to both possess herbicidal properties. Furthermore it would have been obvious to combine the herbicide emulsion of Harman et al. with the microbial metabolite of Yang et al. in order to provide additional herbicidal, nematicidal, antifungal, and anti-insect feeding properties to the composition.  One of ordinary skill in the art would have been motivated to do so because Yang et al. teaches application of this microbial metabolite is much more desired than controlling nematodes, insect feeding and fungus through use of chemical fumigants that can harm the environment.  One of ordinary skill in the art would have had a reasonable expectation of controlling nematodes and the diseases that they cause in plants, such as success in doing so based upon the teachings of Yang et al. Regarding the concentrations of surfactant and lecithin and the ratio of water to vegetable oil, as Harman teach concentrations and ratios that are the same as those claimed in the instant claims, the concentrations and ratios would have been obvious.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.

Conclusion
No claims are currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812. The examiner can normally be reached Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699